TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 25, 2018



                                       NO. 03-17-00521-CV


                                        Pat Free, Appellant

                                                  v.

       Granite Publications, L.L.C., and Granite Publishing Partners, Inc., Appellees




      APPEAL FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 19, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.